

Exhibit 10.1

PILGRIM’S PRIDE CORPORATION
2005 DEFERRED COMPENSATION PLAN
EFFECTIVE AS OF JANUARY 1, 2005









DALDMS/516222.1
     

--------------------------------------------------------------------------------

Exhibit 10.1

 


ARTICLE I
 
TITLE AND DEFINITIONS
 
1
 
1.1
 
Definitions.
 
1
 
ARTICLE II
 
PARTICIPATION
 
6
 
2.1
 
Enrollment.
 
6
 
2.2
 
Participation.
 
6
 
ARTICLE III
 
DEFERRAL ELECTIONS
 
7
 
3.1
 
Elections to Defer Compensation.
 
7
 
3.2
 
Investment Elections.
 
8
 
ARTICLE IV
 
DEFERRAL ACCOUNTS AND TRUST FUNDING
 
8
 
4.1
 
Deferral Accounts.
 
8
 
4.2
 
Company Contribution Account.
 
9
 
4.3
 
Prior Plan Account.
 
9
 
4.4
 
Trust Funding.
 
10
 
ARTICLE V
 
VESTING
 
11
 
ARTICLE VI
 
DISTRIBUTIONS
 
11
 
6.1
 
Distribution of Deferred Compensation and Company Contributions.
 
11
 
6.2
 
Hardship Distribution.
 
13
 
6.3
 
Taxes.
 
13
 
6.4
 
Inability to Locate Participant.
 
13
 
6.5
 
Distributions from Prior Plan Account.
 
13
 
ARTICLE VII
 
ADMINISTRATION
 
14
 
7.1
 
The Committees.
 
14
 
7.2
 
Committee Action.
 
14
 
7.3
 
Powers and Duties of the Administrative Committee.
 
14
 
     
7.4
 
Powers and Duties of the Oversight Committee.
 
15
 
7.5
 
Construction and Interpretation.
 
15
 
7.6
 
Information.
 
15
 
7.7
 
Compensation, Expenses and Indemnity.
 
15
 
7.8
 
Annual Statements.
 
16
 
7.9
 
Disputes.
 
16
 
ARTICLE VIII
 
MISCELLANEOUS
 
17
 
8.1
 
Unsecured General Creditor.
 
17
 
8.2
 
Restriction Against Assignment.
 
17
 
8.3
 
Withholding.
 
18
 
8.4
 
Amendment, Modification, Suspension or Termination.
 
18
 
8.5
 
Governing Law.
 
18
 
8.6
 
Receipt or Release.
 
18
 
8.7
 
Payments on Behalf of Persons Under Incapacity.
 
18
 
8.8
 
Limitation of Rights and Employment Relationship.
 
19
 
8.9
 
Severability.
 
19
 
8.10
 
Gender.
 
19
 
8.11
 
No Enlargement of Employee Rights.
 
19
 
8.12
 
Addresses.
 
19
 
8.13
 
Interpretation.
 
20
 
8.14
 
No Implied Rights or Obligations.
 
20
 

 
i
     

--------------------------------------------------------------------------------






PILGRIM’S PRIDE CORPORATION
2005 DEFERRED COMPENSATION PLAN
EFFECTIVE AS OF JANUARY 1, 2005
 
WHEREAS, Pilgrim’s Pride Corporation, a Delaware corporation (the "Company") has
set forth its desire to establish this Deferred Compensation Plan as an unfunded
plan for the purpose of providing deferred compensation for a select group of
management or highly compensated employees for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended ("ERISA");
 
NOW, THEREFORE, as of January 1, 2005, this Plan is hereby adopted to read as
follows:
 
ARTICLE I  
 


 
TITLE AND DEFINITIONS
 

1.1   Definitions.

 
Whenever the following words and phrases are used in this Plan, with the first
letter capitalized, they shall have the meanings specified below.
 
(a)  "Account" or "Accounts" shall mean the Deferral Account and the Company
Contribution Account and any Prior Plan Account.
 
(b)  "Administrative Committee" shall mean the Administrative Committee
appointed by the Board to administer the Plan in accordance with Article VII.
 
(c)  "Base Salary" shall mean a Participant's annual base salary, excluding
bonus, commissions, incentive and all other remuneration for services rendered
to Company and a Participating Company and prior to reduction for any salary
contributions to a plan established pursuant to Section 125 of the Code, Section
132(f) of the Code or qualified pursuant to Section 401(k) of the Code.
 
(d)  "Beneficiary" or "Beneficiaries" shall mean the person or persons,
including a trustee, personal representative or other fiduciary, last designated
in writing by a Participant in accordance with procedures established by the
Administrative Committee to receive the benefits specified hereunder in the
event of the Participant's death. No beneficiary designation shall become
effective until it is filed with the Administrative Committee. Any designation
shall be revocable at any time through a written instrument filed by the
Participant with the Administrative Committee with or without the consent of the
previous Beneficiary. No designation of a Beneficiary other than the
Participant's spouse shall be valid unless consented to in writing by such
spouse. If there is no such designation or if there is no surviving designated
Beneficiary, then the Participant's surviving spouse shall be the Beneficiary.
If there is no surviving spouse to receive any benefits payable in accordance
with the preceding sentence, the duly appointed and currently acting personal
representative of the Participant's estate (which shall include either the
Participant's probate estate or living trust) shall be the Beneficiary. In any
case where there is no such personal representative of the Participant's estate
duly appointed and acting in that capacity within 90 days after the
Participant's death (or such extended period as the Administrative Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant's death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Administrative Committee that they are
legally entitled to receive the benefits specified hereunder. In the event any
amount is payable under the Plan to a minor, payment shall not be made to the
minor, but instead be paid (i) to that person's living parent(s) to act as
custodian, (ii) if that person's parents are then divorced, and one parent is
the sole custodial parent, to such custodial parent, or (iii) if no parent of
that person is then living, to a custodian selected by the Administrative
Committee to hold the funds for the minor under the Uniform Transfers or Gifts
to Minors Act in effect in the jurisdiction in which the minor resides. If no
parent is living and the Administrative Committee decides not to select another
custodian to hold the funds for the minor, then payment shall be made to the
duly appointed and currently acting guardian of the estate for the minor or, if
no guardian of the estate for the minor is duly appointed and currently acting
within 60 days after the date the amount becomes payable, payment shall be
deposited with the court having jurisdiction over the estate of the minor.
Payment by the Company or a Participating Company pursuant to any unrevoked
Beneficiary designation, or to the Participant's estate if no such designation
exists, of all benefits owed hereunder shall terminate any and all liability of
the Company and the Participating Company, as applicable.
 
(e)  "Board of Directors" or "Board" shall mean the Board of Directors of the
Company.
 
(f)  "Bonuses" shall mean the bonuses determined as of the last day of the
fiscal year of the Company, and payable only to an Eligible Employee employed by
of the Company or a Participating Company on the first day of the next following
Plan Year.
 
(g)  "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
(h)  "Committee" shall mean the Administrative Committee and the Oversight
Committee appointed by the Board to oversee and administer the Plan in
accordance with Article VII.
 
(i)  "Company" shall mean Pilgrim’s Pride Corporation, a Delaware corporation,
or any successor thereof, if its successor shall adopt this Plan.
 
(j)  "Company Contribution Account" shall mean the bookkeeping account
maintained by the Company or any Participating Company for each Participant that
is credited with an amount equal to the Company Contribution Amount, if any, and
earnings and losses on such amounts pursuant to Section 4.2.
 
(k)  "Company Contribution Amount" shall mean the amount of the Company’s or a
Participating Company’s matching contribution, if any, for a Participant under
the Pilgrim’s Pride Retirement Savings Plan that is required to be reduced for a
Plan Year pursuant to the operation of Code Section 401(m) and any other
nonelective contributions allocable to a Participant that are made by the
Company or a Participating Company.
 
(l)  "Compensation" shall include a Participant’s Base Salary plus Bonuses paid
in a Plan Year.
 
(m)  "Deferral Account" shall mean the bookkeeping account maintained by the
Administrative Committee for each Participant that is credited with amounts
equal to (i) the portion of the Participant's Compensation that he or she elects
to defer pursuant to Section 3.1, (ii) the amount of any Participant deferrals
under the Pilgrim’s Pride Retirement Savings Plan that is required to be reduced
for a Plan Year pursuant to the operation of Code Section 401(k) and that may be
deferred under this Plan in accordance with Code Section 409A, and (iii)
earnings and losses pursuant to Section 4.1.
 
(n)  "Disability" shall mean a Participant has, by reason of any medically
determinable physical or mental impairment which can be expected to last for a
continuous period of not less than twelve (12) months, received at least three
months of salary continuation benefits under the Company’s or the Participating
Company’s long-term disability plan. This definition shall be interpreted
consistent with Code Section 409A(a)(2)(C).
 
(o)  "Distributable Amount" shall mean the vested balance in the Participant's
Deferral Account and Company Contribution Account.
 
(p)  "Early Distribution" shall mean an election by Participant in accordance
with Section 6.2 to receive a withdrawal of amounts from his or her Deferral
Account and Company Contribution Account prior to the time at which such
Participant would otherwise be entitled to such amounts.
 
(q)  "Effective Date" shall mean January 1, 2005 and covers amounts subject to
deferral elections in 2004 and thereafter which would otherwise have been
payable on or after January 1, 2005.
 
(r)  "Eligible Employee" shall mean any Employee whose Compensation for a Plan
Year is expected during the Initial Election Period (and each subsequent
election period) to be equal to or greater than the dollar amount used to
determine if an employee is highly compensated within the meaning of Code
Section 414q(1)(B)(i), as adjusted. In addition, an "Eligible Employee" shall
mean a former employee of a Participating Company for whom a Prior Plan Account
is established. An employee whose Initial Election Period occurs after the first
day of a Plan Year shall be an Eligible Employee if his or her Compensation for
the remainder of the Plan Year is reasonably expected to equal or exceed such
dollar amount if Compensation is annualized. If, however, the actual
Compensation of a Participant is less than such amount for a Plan Year, then
such Participant shall not be an Eligible Employee for the next following Plan
Year. In addition, the following Employees shall not be Eligible Employees:
 
(i)  Any Employee who is a nonresident alien and who receives no earned income
(within the meaning of Code Section 911(d)(2)) from the Company or any
Participating Company which constitutes income from sources within the United
States (within the meaning of Code Section 861(a)(3)), unless the Employee is
within a group or classification of nonresident alien Employees designated as
eligible to participate in the Plan by the Board of Directors;
 
(ii)  Any Employee who is employed on a temporary basis, is a leased employee,
or an independent contractor; and
 
(iii)  Any person who is not classified by the Company or any Participating
Company on its payroll records as an Employee under Code Section 3121(d)
(including, but not limited to, a person classified by the Company or any
Participating Company as an independent contractor, a non-employee consultant or
as an employee of any other entity), even if such classification is determined
to be erroneous, or is retroactively revised by a governmental agency, by court
order or as a result of litigation, or otherwise. In the event the
classification of a person who was excluded from the definition of Eligible
Employee under the preceding sentence is determined to be erroneous or is
retroactively revised, the person shall nonetheless continue to be excluded from
treatment as an Eligible Employee for all periods prior to the date the Company
or any Participating Company specifically determines for purposes of eligibility
to participate in the Plan that the classification of the person was erroneous
or should be revised.
 
(s)  "Employee" shall mean each person currently employed as a regular employee
of the Company or any Participating Company and solely for the purpose of
maintaining a Prior Plan Account, any person formerly employed by a
Participating Company.
 
(t)  "Fund" or "Funds" shall mean one or more of the investment funds selected
by the Oversight Committee pursuant to Section 3.2(b).
 
(u)  "Hardship Distribution" shall mean a severe financial hardship to the
Participant resulting from an illness or accident of the Participant or of his
or her spouse or dependent (as defined in Code Section 152(a)), loss of a
Participant's property due to casualty, or other similar or extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant. The circumstances that would constitute an unforeseeable
emergency will depend upon the facts of each case, but, in any case, a Hardship
Distribution may not be made to the extent that such hardship is or may be
relieved (i) through reimbursement or compensation by insurance or otherwise, or
(ii) by liquidation of the Participant's assets, to the extent the liquidation
of assets would not itself cause severe financial hardship.
 
(v)  "Initial Election Period" shall mean the 30-day period prior to the
Effective Date of the Plan, or the 30-day period following the time an Employee
shall be designated by the Company or a Participating Company as an Eligible
Employee.
 
(w)  "Interest Rate" shall mean, for each Fund, an amount equal to the net gain
or loss on the assets of such Fund during each business day.
 
(x)  "Key Employee" means a "key employee" as defined in Code Section 416(i)
without regard to paragraph 5 thereof.
 
(y)  "Oversight Committee" shall mean the Oversight Committee appointed by the
Board to oversee the Plan in accordance with Article VII.
 
(z)  "Participant" shall mean any Eligible Employee who becomes a Participant in
this Plan in accordance with Article II.
 
(aa)  "Participating Company" shall include any corporation that is included in
a controlled group of corporations within the meaning of Code Section 414(b)
that includes the Company, and any trade or business that is under common
control with the Company within the meaning of Code Section 414(c) but only if
the Board of Directors of the Company permits such entity to participate in the
Plan and the board of the Participating Company adopts this Plan. Participating
Companies and the dates as of which they adopt the Plan shall be identified on
Schedule A, attached hereto.
 
(bb)  "Payment Date" shall mean the date as soon as practicable after the date
requested by a Participant following such Participant's Termination the case of
distributions without a Scheduled Withdrawal Date, but not later than 12 months
after the Participant’s Termination date. In the case of a Scheduled Withdrawal
Date, the Payment Date shall be the date as elected by the Participant in
accordance with Section 6.2 of the Plan.
 
(cc)  "Plan" shall mean the Pilgrim’s Pride Corporation 2005 Deferred
Compensation Plan.
 
(dd)  "Plan Year" shall mean the Plan Year beginning January 1, 2005 and ending
December 31, 2005. Each subsequent Plan Year shall begin on January 1 and end on
December 31.
 
(ee)  "Prior Plan Account" shall mean the bookkeeping account maintained by the
Administrative Committee for each Participant that is credited with amounts
equal to ( i) the accrued liability for benefits under any nonqualified plan of
a Participating Company that is merged with or transferred to this Plan with the
permission of the Board of Directors of the Company, and (ii) earnings and
losses pursuant to Section 4.3.
 
(ff)  "Retirement" shall mean the termination of employment with the Company or
a Participating Company, as applicable, for any reason, other than death or
Disability, on or after the Participant’s 55th birthday, provided, however,
that, to the extent Retirement is treated as a separation from service under
Code Section 409A(a)(2)(A), in the case of a Key Employee, Retirement for
purposes of the Plan shall not be earlier than six (6) months following the
Participant’s separation from service as determined pursuant to Treasury
Regulations issued under Code Section 409A(a)(2)(A).
 
(gg)  "Scheduled Withdrawal Date" shall mean the distribution date elected by
the Participant for an in-service withdrawal of amounts from such Accounts
deferred in a given Plan Year, and earnings and losses attributable thereto, as
set forth on the election form for such Plan Year.
 
(hh)  "Termination" means the date of a Participant’s separation from service
with the Company, other than Retirement, provided that, in the case of a Key
Employee, Termination other than as a result of death or Disability shall be
deemed to be the date six (6) months following separation from service as
determined pursuant to Treasury Regulations issued under Code Section
409A(a)(2)(A).
 
(ii)  "Trust" shall mean the Pilgrim’s Pride Corporation Deferred Compensation
Plan Trust.
 
(jj)  "Trustee" shall mean Wells Fargo Bank (Texas) N.A.
 
(kk)  "Years of Service" shall mean a "year of service" as such term is defined
in the Pilgrim’s Pride Retirement Savings Plan as in effect January 1, 2005, as
amended from time to time.
 
ARTICLE II  
 


 
PARTICIPATION
 

2.1   Enrollment.

 
An Eligible Employee shall become a Participant in the Plan by completing the
requirements as set forth below:
 
(a)  electing to defer a portion of his or her Compensation in accordance with
Section 3.1;
 
(b)  completing an investment preference form as set forth in Section 3.2;
 
(c)  filing a life insurance application form along with his or her deferral
election form or investment preference form; and
 
(d)  complying with such medical underwriting requirements as determined by the
life insurance carrier selected by the Company.
 

2.2   Participation.

 
An Eligible Employee who completes the requirements of the preceding Section 2.1
shall commence participation in this Plan as of the first day of the month in
which Compensation is deferred, a Company Contribution Amount is credited or a
Prior Plan Account is established, whichever occurs first. In the event it is
determined by the Committee that a proposed life insurance policy for a
Participant cannot be obtained in a cost efficient manner after medical
underwriting requirements have been met, no policy will be obtained.
Notwithstanding any provision to the contrary, if it is determined or reasonably
believed, based on a judicial or administrative determination or an opinion of
Company's legal counsel that a Plan Participant is not an Eligible Employee
following his or her initial enrollment, such individual shall cease to be a
Participant and, to the extent permitted by Code Section 409A, his or her
Distributable Amount shall be paid to him or her in a lump sum as soon as
practicable after the determination is made that he or she is not an Eligible
Employee.
 
ARTICLE III  
 


 
DEFERRAL ELECTIONS
 

3.1   Elections to Defer Compensation.

 
(a)  Initial Election Period. Subject to the provisions of Article II, each
Eligible Employee may elect to defer a portion of his or her Compensation by
filing with the Administrative Committee an election that conforms to the
requirements of this Section 3.1, on a form provided by the Administrative
Committee, no later than the last day of his or her Initial Election Period.
 
(b)  General Rule. The amount of Compensation which an Eligible Employee may
elect to defer is limited to such Compensation earned on or after the time at
which the Eligible Employee elects to defer in accordance with Section 3.1(a)
and shall be a flat dollar amount or percentage which shall not exceed 100% of
the Eligible Employee's Compensation, provided that the total amount deferred by
a Participant shall be limited in any calendar year, if necessary, to satisfy
the Participant’s Social Security Tax obligation (including Medicare) on the
amount of Compensation prior to any deferral election under this Plan, income
tax and employee benefit plan withholding requirements as determined in the sole
and absolute discretion of the Administrative Committee.
 
(c)  Duration of Compensation Deferral Election. An Eligible Employee's initial
election to defer Compensation must be made prior to the Effective Date and is
to be effective with respect to Compensation received after such deferral
election is processed but only through the last day of the Plan Year.
Thereafter, a Participant may commence, renew, increase, decrease or terminate a
deferral election with respect to Compensation for any subsequent Plan Year by
filing a new election not less than 15 days prior to the beginning of the next
Plan Year or such earlier date as determined by the Administrative Committee,
which election shall be effective on the first day of the next following Plan
Year. In the case of an Employee who becomes an Eligible Employee after the
Effective Date, such Eligible Employee shall have 30 days from the date he or
she first becomes an Eligible Employee to make an Initial Election with respect
to Compensation. Such election shall be effective for the remainder of the Plan
Year, in the event the Plan Year has commenced.
 
(d)  Elections other than Elections during the Initial Election Period. Subject
to the limitations of Section 3.1(b) above, any Eligible Employee who failed to
file an initial election or whose prior Compensation deferral election has
expired may elect to again defer Compensation, by filing an election on a form
provided by the Administrative Committee to defer Compensation as described in
Sections 3.1(b) and 3.1(c) above. An election to defer Compensation must be
filed in a timely manner in accordance with Section 3.1(c).
 
(e)  Rescission of Deferral Election. A Participant may rescind his or her
deferral election by filing a rescission election as permitted under Code
Section 409A and the relevant transition rules in Section 885(f) of the American
Jobs Creation Act of 2004 and Treasury Regulations issued thereunder on a form
provided by the Administrative Committee which will become effective on the
first pay period following the date the election is implemented in the Company’s
or the Participating Company’s payroll system. Once a rescission election is
filed with the Administrative Committee, the Participant will be unable to elect
to participate in the Plan until the next following Plan Year.
 
(f)  Ineligibility. A Participant whose actual Compensation is below the
threshold for a Plan Year shall cease to be an Eligible Employee for the next
following Plan Year, and any election to defer Compensation for such Plan Year
shall be null and void unless, in the Administrative Committee’s sole and
exclusive determination, the Participant is likely to be an Eligible Employee in
such succeeding Plan Year.
 
(g)  Irrevocable Election. Except as permitted under paragraph (e) above, once
made Compensation deferral elections shall remain in force for the applicable
Plan Year unless the Participant ceases to be an Eligible Employee, in which
case contributions made while an Eligible Employee shall remain in the Plan
until distribution as elected in accordance with Article VI.
 

3.2   Investment Elections.

 
(a)  At the time of making the deferral elections described in Section 3.1, and
effective with the establishment of a Prior Plan Account for a Participant, the
Participant shall select, on a form provided by the Oversight Committee, from
among the types of Funds selected by the Oversight Committee in which the
Participant's Account will be deemed to be invested in for purposes of
determining the amount of earnings or losses to be credited to that Account. In
making the selection pursuant to this Section 3.2, the Participant may specify
that all or any multiple of his or her Account be deemed to be invested, in
whole percentage increments, in one or more of the Funds provided under the Plan
as communicated from time to time by the Oversight Committee. A Participant may
change the selection made under this Section 3.2 by following such procedures
and formats as the Administrative Committee shall authorize. If a Participant
fails to elect a type of Fund under this Section 3.2, he or she shall be deemed
to have elected the money market type of Fund.
 
(b)  Although the Participant may designate the type of investments, the
Committee shall not be bound by such designation. The Oversight Committee shall
select from time to time, in its sole and absolute discretion, commercially
available investments of each of the types communicated by the Oversight
Committee to the Participant pursuant to Section 3.2(a) above, which shall to be
the Funds. The Interest Rate of each such commercially available investment Fund
shall be used to determine the amount of earnings or losses to be credited to
Participant's Account under Article IV.
 
ARTICLE IV  
 


 
DEFERRAL ACCOUNTS AND TRUST FUNDING
 

4.1   Deferral Accounts.

 
The Administrative Committee shall establish and maintain a Deferral Account for
each Participant under the Plan. Each Participant's Deferral Account shall be
further divided into separate subaccounts ("Fund subaccounts"), each of which
corresponds to a Fund elected by the Participant pursuant to Section 3.2(a). A
Participant's Deferral Account shall be credited as follows:
 
(a)  On the fifth business day after amounts are withheld and deferred from a
Participant's Compensation, the Administrative Committee shall credit the Fund
subaccounts of the Participant's Deferral Account with an amount equal to
Compensation deferred by the Participant in accordance with the Participant's
election under Section 3.2(a); that is, the portion of the Participant's
deferred Compensation that the Participant has elected to be deemed to be
invested in a certain type of Fund shall be credited to the Fund subaccount
corresponding to that Fund;
 
(b)  Each business day, each Fund subaccount of a Participant's Deferral Account
shall be credited with earnings or losses in an amount equal to that determined
by multiplying the balance credited to such Fund subaccount as of the prior day
plus contributions credited that day to the Fund subaccount by the Interest Rate
for the corresponding fund selected by the Oversight Committee pursuant to
Section 3.2(b).
 
(c)  In the event that a Participant elects for a given Plan Year's deferral of
Compensation to have a Scheduled Withdrawal Date, all amounts attributed to the
deferral of Compensation for such Plan Year shall be accounted for in a manner
which allows separate accounting for the deferral of Compensation and investment
gains and losses associated with such Plan Year's deferral of Compensation.
 

4.2   Company Contribution Account.

 
The Administrative Committee shall establish and maintain a Company Contribution
Account for each Participant under the Plan. Each Participant's Company
Contribution Account shall be further divided into separate Fund subaccounts
corresponding to the Fund selected by the Participant pursuant to Section
3.2(a). A Participant's Company Contribution Account shall be credited as
follows:
 
(a)  On the fifth business day after a Company Contribution Amount is made, the
Administrative Committee shall credit the Fund subaccounts of the Participant's
Company Contribution Account with an amount equal to the Company Contribution
Amount, if any, which the Participant selected to be deemed to be invested in a
certain type of Fund shall be credited to the corresponding investment Fund
subaccount; and
 
(b)  Each business day, each Fund subaccount of a Participant's Company
Contribution Account shall be credited with earnings or losses in an amount
equal to that determined by multiplying the balance credited to such Fund
subaccount as of the prior day plus contributions credited that day to the Fund
subaccount by the Interest Rate for the corresponding Fund selected by the
Oversight Committee pursuant to Section 3.2(b).
 

4.3   Prior Plan Account.

 
The Administrative Committee shall establish and maintain a Prior Plan Account
for each Participant under the Plan whose benefit under this Plan includes
amounts accrued under the prior nonqualified deferred compensation plan of a
Participating Company, to the extent permitted by the Board. Each Participant's
Prior Plan Account shall be further divided into Fund subaccounts, each of which
corresponds to a Fund elected by the Participant pursuant to Section 3.2(a). A
Participant's Prior Plan Account shall be credited as follows:
 
(a)  On the fifth business day after accrued benefits are assumed by this Plan,
the Administrative Committee shall credit the Fund subaccounts of the affected
Participant's Prior Plan Account with an amount equal to such accrued benefits
in accordance with the Participant's election under Section 3.2(a); that is, the
portion of the Participant's prior plan accrued benefit that the Participant has
elected to be deemed to be invested in a certain type of Fund shall be credited
to the Fund subaccount corresponding to that Fund;
 
(b)  Each business day, each Fund subaccount of a Participant's Prior Plan
Account shall be credited with earnings or losses in an amount equal to that
determined by multiplying the balance credited to such Fund subaccount as of the
prior day to the Fund subaccount by the Interest Rate for the corresponding fund
selected by the Oversight Committee pursuant to Section 3.2(b).
 

4.4   Trust Funding.

 
(a)  The Company has created a Trust with the Trustee. The Company shall cause
the Trust to be funded each year. The Company and any Participating Company
shall contribute to the Trust the sum of: (i) an amount equal to the amount
deferred by each Participant; and (ii) the aggregate amount of Company
Contribution Amounts for the Plan Year. The Participating Company shall
contribute to the Trust an amount equal to the amount accrued by each
Participant under any nonqualified deferred compensation plan of the
Participating Company that is merged with or transferred to this Plan.
 
(b)  Although the principal of the Trust and any earnings thereon shall be held
separate and apart from other funds of Company and any Participating Company and
shall be used exclusively for the uses and purposes of Plan Participants and
Beneficiaries as set forth therein, neither the Participants nor their
Beneficiaries shall have any preferred claim on, or any beneficial ownership in,
any assets of the Trust prior to the time such assets are paid to the
Participants or their Beneficiaries. Benefits and all rights created under this
Plan shall be unsecured contractual rights of Plan Participants and
Beneficiaries against the Company and any Participating Company. Any assets held
in the Trust will be subject to the claims of Company's and any Participating
Company’s general creditors under federal and state law in the event its or
their becoming "insolvent" as defined in Section 4(a) of the Trust or any
successor section.
 
(c)  The assets of the Plan and Trust shall never inure to the benefit of the
Company or any Participating Company and the same shall be held for the
exclusive purpose of providing benefits to Participants and their Beneficiaries
and for deferring reasonable expenses of administering the Plan and Trust.
 
ARTICLE V  
 


 
VESTING
 
A Participant shall be 100% vested in his or her Deferral Account and Prior Plan
Account. A Participant shall be vested in his or her Company Contribution Amount
as follows.
 
 
Years of Service
 
Percentage
 
Less than 2
 
0%
 
2
 
20%
 
3
 
40%
 
4
 
60%
 
5
 
80%
 
6 or more
 
100%

 
ARTICLE VI  
 


 
DISTRIBUTIONS
 

6.1   Distribution of Deferred Compensation and Company Contributions.

 
(a)  Distribution Without Scheduled Withdrawal Date. In the case of a
Participant who (i) terminates employment with Company and any Participating
Company on account of Retirement and (ii) has a vested Account balance of more
than $50,000, the Distributable Amount shall be paid to the Participant (and
after his or her death to his or her Beneficiary) in substantially equal
quarterly installments over ten (10) years commencing on the Participant's
Payment Date. An optional form of benefit may be elected by the Participant, on
the form provided by the Administrative Committee, during his or her Initial
Election Period from among the following:
 
(1)  A lump sum distribution beginning on the Participant's Payment Date.
 
(2)  Substantially equal quarterly installments over five (5) years beginning on
the Participant's Payment Date.
 
(3)  Substantially equal quarterly installments over fifteen (15) years
beginning on the Participant's Payment Date.
 
A Participant may modify the form of benefit that he or she has previously
elected, provided such modification is on a form provided by the Company that is
filed with the Committee at least twelve (12) months prior to his or her
original Payment Date. Any change of distribution election relating to a
distribution other than as a result of death or Disability shall be effective
only to the extent the first payment pursuant to such changed election is
deferred for a period of at least five (5) years from the date such payment
would otherwise have been made.
 
In the case of a Participant who terminates employment with Company and any
Participating Company and either (i) the Termination does not qualify as
Retirement or (ii) the Participant has a vested Account balance of $50,000 or
less, then the Distributable Amount shall be paid to the Participant (and after
his or her death to his or her Beneficiary) in a lump sum distribution on the
Participant's Payment Date.
 
The Participant's Account shall continue to be credited with earnings pursuant
to Section 4.1 of the Plan until all amounts credited to his or her Account
under the Plan have been distributed.
 
(b)  Distribution With Scheduled Withdrawal Date. In the case of a Participant
who has elected a Scheduled Withdrawal Date for a distribution while still in
the employ of the Company and any Participating Company, such Participant shall
receive his or her Distributable Amount, but only with respect to those
deferrals of Compensation and vested Company Contribution Amounts and earnings
on such deferrals of Compensation and Company Contribution Amounts as shall have
been elected by the Participant to be subject to the Scheduled Withdrawal Date
in accordance with Section 1.1(ff) of the Plan. A Participant's Scheduled
Withdrawal Date with respect to deferrals of Compensation and Company
Contribution Amounts deferred in a given Plan Year can be no earlier than two
years from the first day of the Plan Year for which the deferrals of
Compensation and Company Contribution Amounts are made; provided, however, that
with respect to the Plan year that includes the Effective Date, the Scheduled
Withdrawal Date can be no earlier than 18 months from the Effective Date of the
Plan. A Scheduled Withdrawal Date shall be a date certain, rather than an event,
in accordance with Code Section 409A. A Participant may extend the Scheduled
Withdrawal Date for any Plan Year, provided such extension is (i) made on a form
provided by the Administrative Committee, (ii) filed with the Administrative
Committee at least twelve months before the Scheduled Withdrawal Date, and
(iii) extended for a period of not less than five (5) years from the Scheduled
Withdrawal Date. The Participant shall have the right to twice modify any
Scheduled Withdrawal Date. In the event a Participant terminates employment with
the Company and any Participating Company prior to a Scheduled Withdrawal Date
other than by reason of death, the portion of the Participant's Account
associated with a Scheduled Withdrawal Date which has not been paid in full
prior to such Termination, shall be distributed in accordance with the payment
methods described in Section 6.1(a) above.
 
(c)  Distribution for Termination of Employment due to Death. In the case of a
Participant who dies while employed by the Company or any Participating Company,
the Participant’s vested Account balance shall be paid to the Participant’s
Beneficiary in a lump sum unless the Participant has elected installments. In
addition, a death benefit shall be paid to the Beneficiary in an amount that is
equal to the lesser of (i) $50,000 and (ii) 25% of the Participant’s vested
Account balance as of the date of death.
 
(d)  Post-Termination Death Benefit. In the event a Participant dies after his
or her Termination of employment, has begun receiving quarterly installments,
and still has a vested balance in his or her Account, the vested balance of such
Account shall continue to be paid in quarterly installments for the remainder of
the period in accordance with the election previously made by the Participant.
 

6.2   Hardship Distribution.

 
A Participant shall be permitted to elect a Hardship Distribution from his or
her vested Accounts in accordance with Section 1.1(u) of the Plan prior to the
Payment Date, subject to the following restrictions:
 
(a)  The election to take a Hardship Distribution shall be made by filing a form
provided by and filed with the Administrative Committee prior to the end of any
calendar month.
 
(b)  The Administrative Committee shall have made a determination that the
requested distribution constitutes a Hardship Distribution in accordance with
Section 1.1(u) of the Plan.
 
(c)  The amount determined by the Administrative Committee as a Hardship
Distribution (which may not exceed the amount necessary to satisfy such
emergency plus the amount necessary to pay taxes reasonably anticipated as a
result of the distribution) shall be paid in a single cash lump sum as soon as
practicable after the end of the calendar month in which the Hardship
Distribution election is made and approved by the Administrative Committee.
 
(d)  If a Participant receives a Hardship Distribution, then to the extent
permitted under Code Section 409A the Participant will be ineligible to
participate in the Plan for the balance of the Plan Year in which the Hardship
Distribution was paid and the following Plan Year.
 
6.3  Taxes.
 
All distributions shall be reduced by an amount that the Administrative
Committee reasonably determines is necessary to be withheld and paid over to
satisfy federal, state, local and foreign tax authorities pursuant to Section
8.3.
 
6.4  Inability to Locate Participant.
 
In the event that the Administrative Committee is unable to locate a Participant
or Beneficiary within two years following the required Payment Date, the entire
amount allocated to the Participant's Deferral Account, Company Contribution
Account and Prior Plan Account shall be forfeited. If, after such forfeiture,
the Participant or Beneficiary later claims such benefit, such benefit, to the
extent vested, shall be reinstated without interest or earnings.
 

6.5   Distributions from Prior Plan Account.

 
In the event that a Participant has a Prior Plan Account, then all distribution
options with respect to amounts credited to such Prior Plan Account shall be
distributed in accordance with this Article 6, except with respect to a
Participant who is not a current employee and is in pay status with respect to
such Prior Plan Account at the time such Account is initially credited with an
accrued benefit under the prior plan. In such case, the distribution mode in
effect at the time the Prior Plan Account is credited under this Plan shall
continue in accordance with the provisions of said prior plan, as provided on
Schedule B.
 
ARTICLE VII  
 


 
ADMINISTRATION
 

7.1   The Committees.

 
Two committees, the Administrative Committee and the Oversight Committee, shall
be appointed by, and serve at the pleasure of, the Board of Directors. The
number of members comprising each Committee shall be determined by the Board,
which may from time to time vary the number of members. Any member of a
Committee may resign by delivering a written notice of resignation to the Board.
The Board may remove any member of a Committee by delivering a certified copy of
its resolution of removal to such member. Vacancies in the membership of either
Committee shall be filled promptly by the Board.
 

7.2   Committee Action.

 
A Committee shall act at meetings by the affirmative vote of a majority of its
members. Any action permitted to be taken at a meeting may be taken without a
meeting if, prior to such action, a written consent to the action is signed by
all members of a Committee and such written consent is filed with the minutes of
the proceedings of such Committee. A member of a Committee shall not vote or act
upon any matter which relates solely to himself or herself as a Participant. The
Chairman or any other member or members of a Committee designated by the
Chairman may execute any certificate or other written direction on behalf of
such Committee. Any member of a Committee may execute documents or provide
written directions on behalf of the entire Committee.
 

7.3   Powers and Duties of the Administrative Committee.

 
The Administrative Committee, on behalf of the Participants and their
Beneficiaries, shall enforce the Plan in accordance with its terms, shall be
charged with the general administration of the Plan except with respect to the
powers and duties of the Oversight Committee as described in Section 7.4, and
shall have all powers necessary to accomplish its purposes, including, but not
by way of limitation, the following:
 
(a)  To construe and interpret the terms and provisions of this Plan;
 
(b)  To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;
 
(c)  To maintain all records that may be necessary for the administration of the
Plan;
 
(d)  To provide for the disclosure of all information and the filing or
provision of all reports and statements to Participants, Beneficiaries or
governmental agencies as shall be required by law;
 
(e)  To make and publish such rules for the regulation of the Plan and
procedures for the administration of the Plan as are not inconsistent with the
terms hereof; and
 
(f)  To review decisions made by the Company with respect to claims.
 
7.4    Powers and Duties of the Oversight Committee.
 
The Oversight Committee, on behalf of the Participants and their Beneficiaries,
shall be charged with the general administration of the Plan, except with
respect to the powers and duties of the Administrative Committee as described in
Section 7.3, and shall have all powers necessary to accomplish its purposes,
including, but not by way of limitation, the following:
 
(a)  To select the Funds in accordance with Section 3.2(b) hereof;
 
(b)    To appoint a Plan administrator or any other agent, and to delegate to
them such powers and duties in connection with the administration of the Plan as
the Oversight Committee may from time to time prescribe; and
 
(c)    To take all actions necessary for the administration of the Plan,
including determining whether to hold or discontinue the Policies.
 

7.5   Construction and Interpretation.

 
The Administrative Committee shall have full and exclusive discretion to
construe and interpret the terms and provisions of this Plan, which
interpretations or construction shall be final and binding on all parties,
including but not limited to the Company, the Oversight Committee and any
Participant or Beneficiary. The Administrative Committee shall administer such
terms and provisions in a uniform and nondiscriminatory manner and in full
accordance with any and all laws applicable to the Plan.
 

7.6   Information.

 
To enable the Committees to perform their functions, the Company and each
Participating Company shall supply full and timely information to the Committees
on all matters relating to the Compensation of all Participants, their death or
other events which cause termination of their participation in this Plan, and
such other pertinent facts as a Committee may require.
 

7.7   Compensation, Expenses and Indemnity.

 
(a)  The members of a Committee shall serve without compensation for their
services hereunder.
 
(b)  Each Committee is authorized at the expense of the Company and each
Participating Company to employ such legal counsel as it may deem advisable to
assist in the performance of its duties hereunder. Expenses and fees in
connection with the administration of the Plan shall be paid equally by the
Company and each Participating Company, subject to an agreement between the
Company and each Participating Company to the contrary.
 
(c)  To the extent permitted by applicable state law, the Company and each
Participating Company shall indemnify and hold harmless the Administrative and
Oversight Committees and each member thereof, the Board of Directors and any
delegate of a Committee who is an employee of the Company and any Participating
Company against any and all expenses, liabilities and claims, including legal
fees to defend against such liabilities and claims arising out of their
discharge in good faith of responsibilities under or incident to the Plan, other
than expenses and liabilities arising out of willful misconduct. This indemnity
shall not preclude such further indemnities as may be available under insurance
purchased by the Company and any Participating Company, or provided by the
Company and any Participating Company under any bylaw, agreement or otherwise,
as such indemnities are permitted under state law. The liability under this
Section 7.7(c) shall be joint and several among the Company and any
Participating Companies.
 

7.8   Annual Statements.

 
Under procedures established by the Administrative Committee, a Participant
shall receive a statement with respect to such Participant's Accounts on an
annual basis. In addition, a Participant may obtain access to Account
information through telephonic and electronic means, including the Internet, as
permitted by the Company.
 

7.9   Disputes.

 
(a)  Claim.
 
A person who believes that he or she is being denied a benefit to which he or
she is entitled under this Plan (hereinafter referred to as "Claimant") must
file a written request for such benefit with the Company, setting forth his or
her claim. The request must be addressed to the President of the Company at its
then principal place of business.
 
(b)  Claim Decision.
 
Upon receipt of a claim, the Company shall advise the Claimant that a reply will
be forthcoming within thirty (30) days and shall, in fact, deliver such reply
within such period. The Company may, however, extend the reply period for an
additional thirty (30) days for special circumstances.
 
If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (i) the specified reason or reasons for such denial; (ii) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (iii) a description of any additional material or information necessary
for the Claimant to perfect his or her claim and an explanation of why such
material or such information is necessary; (iv) appropriate information as to
the steps to be taken if the Claimant wishes to submit the claim for review; and
(v) the time limits for requesting a review under subsection (c).
 
(c)  Request For Review.
 
Within sixty (60) days after the receipt by the Claimant of the written opinion
described above, the Claimant may request in writing that the Administrative
Committee review the determination of the Company. Such request must be
addressed to the Administrative Committee, c/o the Secretary of the Company, at
its then principal place of business. The Claimant or his or her duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Administrative
Committee. If the Claimant does not request a review within such sixty (60) day
period, he or she shall be barred and estopped from challenging the Company's
determination.
 
(d)  Review of Decision.
 
Within thirty (30) days after the Administrative Committee's receipt of a
request for review, after considering all materials presented by the Claimant,
the Administrative Committee will inform the Participant in writing, in a manner
calculated to be understood by the Claimant, of the decision setting forth the
specific reasons for the decision containing specific references to the
pertinent provisions of this Plan on which the decision is based. If special
circumstances require that the thirty (30) day time period be extended, the
Administrative Committee will so notify the Claimant and will render the
decision as soon as possible, but no later than sixty (60) days after receipt of
the request for review.
 
ARTICLE VIII  
 


 
MISCELLANEOUS
 

8.1   Unsecured General Creditor.

 
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interest in any specific property or
assets of the Company or any Participating Company. No assets of the Company or
any Participating Company shall be held in any way as collateral security for
the fulfilling of the obligations of the Company or any Participating Company
under this Plan. Any and all of the Company's and any Participating Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company and any Participating Company. The Company's and any Participating
Company’s obligation under the Plan shall be merely that of an unfunded and
unsecured promise of the Company or any Participating Company to pay money in
the future, and the rights of the Participants and Beneficiaries shall be no
greater than those of unsecured general creditors. It is the intention of the
Company and any Participating Company that this Plan be unfunded for purposes of
the Code and for purposes of ERISA.
 

8.2   Restriction Against Assignment.

 
The Company and any Participating Company shall pay all amounts payable
hereunder only to the person or persons designated by the Plan and not to any
other person or corporation. No part of a Participant's Accounts shall be liable
for the debts, contracts, or engagements of any Participant, his or her
Beneficiary, or successors in interest, nor shall a Participant's Accounts be
subject to execution by levy, attachment, or garnishment or by any other legal
or equitable proceeding, nor shall any such person have any right to alienate,
anticipate, sell, transfer, commute, pledge, encumber, or assign any benefits or
payments hereunder in any manner whatsoever. If any Participant, Beneficiary or
successor in interest is adjudicated bankrupt or purports to anticipate,
alienate, sell, transfer, commute, assign, pledge, encumber or charge any
distribution or payment from the Plan, voluntarily or involuntarily, the
Administrative Committee, in its discretion, may cancel such distribution or
payment (or any part thereof) to or for the benefit of such Participant,
Beneficiary or successor in interest in such manner as the Administrative
Committee shall direct.
 

8.3   Withholding.

 
There shall be deducted from each payment made under the Plan or any other
Compensation payable to the Participant (or Beneficiary) all applicable federal,
state, local or foreign taxes which are required to be withheld by the Company
or any Participating Company in respect to such payment or this Plan. The
Company and any Participating Company shall have the right to reduce any payment
(or compensation) by the amount of cash sufficient to provide the amount of said
taxes.
 

8.4   Amendment, Modification, Suspension or Termination.

 
The Board may amend, modify, suspend or terminate the Plan in whole or in part,
except that no amendment, modification, suspension or termination shall have any
retroactive effect to reduce any amounts allocated to a Participant's Accounts.
In the event that this Plan is terminated, the amounts allocated to a
Participant's Accounts shall be distributed to the Participant or, in the event
of his or her death, his or her Beneficiary in a lump sum within thirty (30)
days following the date of termination.
 

8.5   Governing Law.

 
This Plan shall be construed, governed and administered in accordance with the
laws of the State of Texas to the extent not preempted by ERISA.
 

8.6   Receipt or Release.

 
Any payment to a Participant or the Participant's Beneficiary in accordance with
the provisions of the Plan shall, to the extent thereof, be in full satisfaction
of all claims against the Committees, the Company and each Participating
Company. The Administrative Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.
 

8.7   Payments on Behalf of Persons Under Incapacity.

 
In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Administrative Committee, is considered by reason of
physical or mental condition to be unable to give a valid receipt therefore, the
Administrative Committee may direct that such payment be made to any person
found by the Administrative Committee, in its sole judgment, to have assumed the
care of such person. Any payment made pursuant to such determination shall
constitute a full release and discharge of the Committees, the Company and each
Participating Company.
 

8.8   Limitation of Rights and Employment Relationship.

 
Neither the establishment of the Plan and Trust nor any modification thereof,
nor the creating of any fund or account, nor the payment of any benefits shall
be construed as giving to any Participant, or Beneficiary or other person any
legal or equitable right against the Company, a Participating Company or the
Trustee of the Trust except as provided in the Plan and Trust; and in no event
shall the terms of employment of any Employee or Participant be modified or in
any way be affected by the provisions of the Plan and Trust.
 

8.9   Severability.

 
If any provision of this Plan is held to be invalid or unenforceable, the
remaining provisions shall be effective.
 

8.10   Gender.

 
Unless the context clearly indicates otherwise, the masculine gender shall
include the feminine, the singular shall include the plural, and the plural the
singular.
 

8.11   No Enlargement of Employee Rights.

 
(a)  This Plan is strictly a voluntary undertaking on the part of the Company
and a Participating Company and shall not be deemed to constitute a contract
between the Company or any Participating Company and any Employee, or to be
consideration for, or an inducement to, or a condition of, the employment of any
Employee.
 
(b)  Nothing contained in this Plan or the Trust shall be deemed to give any
Employee the right to be retained in the employ of the Company or any
Participating Company or to interfere with the right of the Company or any
Participating Company to discharge or retire any Employee at any time.
 
(c)  No Employee, or any other person, shall have any right to or interest in
any portion of the Trust, and no Employee or any other person shall be entitled
to rely upon any representations, whether oral or in writing, any prospectus or
other document, which are inconsistent with this Plan document.
 

8.12   Addresses.

 
Each Participant or Eligible Employee shall be responsible for furnishing the
Administrative Committee with his or her correct current address and the correct
current name and address of his or her Beneficiary or Beneficiaries.
 

8.13   Interpretation.

 
Article and Section headings are for convenient reference only and shall not be
deemed to be part of the substance of this instrument or in any way to enlarge
or limit the content of any Article or Section.
 

8.14   No Implied Rights or Obligations.

 
The Company, in establishing and maintaining this Plan as a voluntary and
unilateral undertaking, expressly disavows the creation of any rights in
Employees, Eligible Employees, Participants, or Beneficiaries or any obligations
on the part of the Company or a Participating Company, except as expressly
provided herein.
 





 
ii
DALDMS/516222.1
     

--------------------------------------------------------------------------------

 



SCHEDULE A
 
PARTICIPATING COMPANIES
 
Name of Company    Date of Participation


To-Ricos, Inc.            January 1, 2005
 
Pilgrim’s Pride Corporation    January 1, 2005
of West Virginia, Inc.
 
PFS Distribution Company     January 1, 2005
 
PPC Transportation
Company                                                               January 1,
2005
  
Pilgrim’s Pride Affordable       January 1, 2005
Housing Corporation
 
PPC Marketing Ltd.               January 1, 2005


 





 
ii
DALDMS/516222.1
     

--------------------------------------------------------------------------------

 



SCHEDULE B
 
The balance of this page is intentionally left blank.

ii
DALDMS/516222.1

--------------------------------------------------------------------------------